



Exhibit 10(j)




Mr. Dennis Klaeser


August 5, 2020
Dear Dennis:
This agreement (this “Consulting Agreement”) sets forth the terms and conditions
whereby you (“Consultant”) agree to provide certain services to TCF Financial
Corporation, a Michigan corporation (“TCF”) following your separation from
employment with TCF, as contemplated in that certain December 13, 2019
Supplement to your Employment Agreement dated July 1, 2018 with Chemical
Financial Corporation and Chemical Bank (the “Employment Agreement”).
1.Services. Pursuant to the terms and conditions of this Consulting Agreement,
Consultant agrees to provide to TCF consulting services relating to strategic
matters for TCF, as reasonably requested by the Chief Executive Officer (the
“CEO”) of TCF (the “Services”). The Services shall be provided on a full-time
basis consistent with the needs of contemplated transactions, and shall be
performed at such locations and at such times as shall be reasonably requested
by the CFO. The consultant shall report to the CEO or, if directed by the CEO,
to the CFO. The roles and responsibilities of the Consultant are outline in the
addendum to this document.


2.Term. The term of this Consulting Agreement shall commence on October 2, 2020
(the “Effective Date”) and shall continue for two years and end on October 2,
2022, unless earlier terminated in accordance with Section 6 (the “Term”).


3.Fees and Expenses. As compensation for the Services, TCF shall pay Consultant
(1) an annual fee of $215,000 (the “Annual Fee”), payable in twelve equal
monthly installments which shall be paid during the first week of each month
during the Term; and (2) a success fee further described below (the “Success
Fee”) for each successful acquisition by TCF (a “Transaction”) for which
Executive provides material support during the Term. For purposes of this
Consulting Agreement, no Success Fee shall be earned for any Transaction for
which a letter of intent has not been entered into prior to the end of the Term.
Consultant acknowledges that Consultant will receive an IRS Form 1099-MISC from
TCF, and that Consultant shall be solely responsible for all federal, state, and
local taxes, as set out in Section 4. In addition, TCF will reimburse Consultant
for all reasonable out-of-pocket expenses incurred in connection with the
performance of the Services, and that have been approved in advance by TCF. Any
such expense reimbursements shall be made within ten days following the end of
the calendar month during which such expense was submitted for reimbursement. A
Success Fee related to a Transaction will be determined as a percentage of the
market capitalization of the acquired institution. Subject to reductions as set
forth below, for Transactions where the acquired company’s market capitalization
is less than $1 billion, the Success Fee will be 0.15% of the seller’s market
capitalization at the time the Transaction is consummated, and the success fee
percentage will increment down on a straight line basis such that the Success
Fee will be 0.12% for a $3 billion Transaction and 0.09% for a $5 billion or
greater Transaction. In the event that the market capitalization of the acquired
company exceeds $5 billion, the Success Fee shall be the same dollar amount as
though it were for a seller with a market capitalization of $5 billion. For any
Transaction for which a non-disclosure or similar





--------------------------------------------------------------------------------





agreement was entered into by TCF with the acquired entity prior to the
Effective Date of this Consulting Agreement, the Success Fee shall be reduced by
one third. Any Success Fees for a strategic initiative not involving a merger or
acquisition will be determined at the sole discretion of the CEO. Such Success
Fee(s) shall be paid upon, or within, ten (10) business days of the closings or
completion of any Transaction.


4.Relationship of the Parties. At all times during the Term, Consultant shall be
an independent Consultant of TCF, and this Consulting Agreement shall not be
construed to create any association, partnership, joint venture, employment, or
agency relationship between Consultant and TCF for any purpose. Consultant shall
have no authority (and shall not hold himself out as having authority) to bind
TCF and Consultant shall not make any agreements or representations on TCF’s
behalf without TCF’s prior written consent. TCF will not be responsible for
withholding or paying any income, payroll, Social Security, or other federal,
state, or local taxes, making any insurance contributions, including for
unemployment or disability, or obtaining workers’ compensation insurance on
behalf of Consultant. The independent Consultant relationship during the Term
shall be exclusive such that the Consultant shall not provide similar consulting
services to any other entity during the term of the agreement.


5.Representations and Warranties. Consultant represents and warrants to TCF
that:


a)Consultant has the right to enter into this Consulting Agreement, to grant the
rights granted herein and to perform fully all of its obligations in this
Consulting Agreement;


b)Consultant’s entering into this Consulting Agreement with TCF and its
performance of the Services do not and will not conflict with or result in any
breach or default under any other agreement to which Consultant is subject;


c)Consultant has the required skill, experience, and qualifications to perform
the Services, will perform the Services in a professional and workmanlike manner
in accordance with industry standards for similar services, and will devote
sufficient resources to ensure that the Services are performed in a timely and
reliable manner; and


d)Consultant shall perform the Services in compliance with all applicable
federal, state, and local laws and regulations.


6.Termination. Consultant or TCF may terminate this Consulting Agreement for any
reason upon one month’s written notice to the other party. In the event of
termination of this Consulting Agreement by TCF without Cause (as defined
hereafter), TCF shall pay Consultant the Annual Fees payable through expiration
of the Term in lump sum within ten (10) business days of the date of termination
of this Consulting Agreement, and TCF shall remain obligated to pay Consultant
any Success Fees earned by Consultant and any Success Fees that would be earned
by Consultant but for early termination of the Consulting Agreement pursuant to
this Section 6. In the event of a termination by TCF for Cause, TCF’s obligation
to make further payments under this Consulting Agreement shall immediately
cease. For purposes of this Consulting Agreement, “Cause” shall mean: (i)
Consultant’s material breach of any provision in this Consulting Agreement; if
the breach is curable, it shall constitute Cause only if it continues uncured
for a period of twenty (20) days after Consultant’s receipt of written notice of
such breach by TCF; (ii) Consultant’s failure or refusal, in any material manner
to perform all lawful services required of Consultant under this Consulting
Agreement, which failure or refusal continues for more than twenty (20) days
after





--------------------------------------------------------------------------------





Consultant’s receipt of written notice of such deficiency; (iii) Consultant’s
commission of fraud, embezzlement, theft, or a crime constituting moral
turpitude, whether or not involving TCF, which in the reasonable good faith
judgment of TCF’s CEO, renders Consultant’s continued employment harmful to TCF;
(iv) Consultant’s misappropriation of TCF assets or property, including without
limitation, obtaining material reimbursement through financial vouchers or
expense reports; or (v) Consultant’s conviction or the entry of a plea of guilty
or no contest by Consultant with respect to any felony or other crime which, in
the reasonable good faith judgment of TCF’s CEO, adversely affects TCF and its
reputation.


7.Assignment. Consultant shall not assign any rights, or delegate or subcontract
any obligations, under this Agreement without TCF’s prior written consent. Any
assignment in violation of the foregoing shall be deemed null and void.


8.Confidential Information. Consultant acknowledges that TCF has and shall give
Consultant access to certain highly-sensitive, confidential, and proprietary
information belonging to TCF, its direct and indirect subsidiaries
(collectively, “Affiliates”) or third parties who may have furnished such
information under obligations of confidentiality, relating to and used in TCF’s
business and plans (collectively, “Confidential Information”). Consultant
acknowledges that, unless otherwise available to the public, Confidential
Information includes, but is not limited to, the following categories of
confidential or proprietary information and material financial statements and
information; budgets, forecasts, and projections; business and strategic plans;
marketing, sales, and distribution strategies; research and development
projects; records relating to any intellectual property developed by, owned by,
controlled, or maintained by TCF or its Affiliates; information related to TCF’s
or its Affiliates’ inventions, research, products, designs, methods, formulae,
techniques, systems, processes; customer lists; non-public information relating
to TCF’s or its Affiliates’ customers, suppliers, distributors, or investors;
the specific terms of TCF’s or its Affiliates’ agreements or arrangements,
whether oral or written, with any customer, supplier, vendor, or contractor with
which TCF or its Affiliates may be associated from time to time; and any and all
information relating to the operation of TCF’s or its Affiliates’ business which
TCF or its Affiliates may from time to time designate as confidential or
proprietary or that Consultant reasonably knows should be, or has been, treated
by TCF or its Affiliates as confidential or proprietary. Confidential
Information encompasses all formats in which information is preserved, whether
electronic, print, or any other form, including all originals, copies, notes, or
other reproductions or replicas thereof.
Confidential Information does not include any information that: (i) at the time
of disclosure is generally known to, or readily ascertainable by, the public;
(ii) becomes known to the public through no fault of Consultant or other
violation of this Agreement; or (iii) is disclosed to Consultant by a third
party under no obligation to maintain the confidentiality of the information.


Consultant acknowledges that Confidential Information owned or licensed by TCF
or its Affiliates is unique, valuable, proprietary and confidential; derives
independent actual or potential commercial value from not being generally known
or available to the public; and is subject to reasonable efforts to maintain its
secrecy. Consultant hereby relinquishes and agrees that Consultant shall not at
any time claim, any right, title or interest of any kind in or to any
Confidential Information.


During the term of this Consulting Agreement and thereafter, Consultant shall
hold in trust and confidence all Confidential Information, and shall not
disclose any Confidential Information to any person or entity, except in the
course of performing duties assigned by TCF or as authorized in writing by TCF.
Consultant further agrees that during and after the term of this Consulting





--------------------------------------------------------------------------------





Agreement, Consultant shall not use any Confidential Information for the benefit
of any third party, except in the course of performing duties assigned by TCF or
as authorized in writing by TCF.


Consultant’s obligations with respect to Confidential Information shall not
apply to any information to the extent that Consultant is required to disclose
such information by law, provided that Consultant (i) notifies TCF of the
existence and terms of such obligation, (ii) gives TCF a reasonable opportunity
to seek a protective or similar order to prevent or limit such disclosure, and
(iii) only discloses that information actually required to be disclosed. Upon
termination of this Consulting Agreement, Consultant shall return to TCF all
Confidential Information in any form (including all copies and reproductions
thereof) and all other property whatsoever of TCF in Consultant’s possession or
under Consultant’s control. If requested by TCF, Consultant shall certify in
writing that all such materials have been returned to TCF. Consultant also
expressly agrees that immediately upon the termination of this Consulting
Agreement for any reason, Consultant shall cease using any secure website,
computer systems, e-mail system, or phone system or voicemail service provided
by TCF.


The obligations related to Consultant’s treatment of Confidential Information
shall apply in addition to and not in lieu of any other obligations of
confidentiality or non-competition owed by Consultant to TCF, e.g. pursuant to
any employment or other similar agreement with TCF.


* * * * *
If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to me.
Very Truly Yours,


/s/ Craig R. Dahl     
Craig R. Dahl
Chief Executive Officer
TCF Financial Corporation


ACCEPTED AND AGREED:




/s/ Dennis Klaeser 8/5/2020
Dennis Klaeser





























--------------------------------------------------------------------------------





Addendum to Consulting Agreement


Obligations of the Consultant. Consultant agrees that, during the term of the
Consulting Agreement and in coordination with the CEO, he will provide services
in the following areas:
(i)
Consultant will provide advice and guidance regarding strategic opportunities
that may benefit TCF.  Strategic opportunities may include, but not limited to,
acquisitions of other banks, merger of equals with other banks, acquisitions of
branch networks, acquisitions of specialty finance companies and acquisitions of
loan portfolios;

(ii)
Consultant will regularly provide detailed updates regarding current and future
activities;

(iii)
Consultant will utilize his capital markets and equity research experience,
investment banking relationships, and other connections to identify and evaluate
potential opportunities for TCF;

(iv)
Consultant will coordinate with TCF’s Legal Department to negotiate engagement
letters with investment bankers;

(v)
Consultant will provide guidance on deal evaluation and due diligence
strategies;

(vi)
Consultant will advise TCF’s Finance Department on the development of merger
models, key input assumptions (cost savings), portfolio restructuring and
valuation parameters;

(vii)
Consultant will provide advice on deal structuring strategies, negotiations,
terms and conditions;

(viii)
Consultant will assist with the terms and content of fairness opinions from
investment bankers;

(ix)
Upon the signing of a definitive agreement, Consultant will provide advice on
regulatory merger applications and SEC filings;

(x)
Consultant will assist with the development of investor presentations and
communication strategies;

(xi)
Consultant will be available to assist the CEO on merger/acquisition related
matters as requested by the CEO. 














